            Case 15-27286        Doc 114-1      Filed 05/11/20     Page 1 of 2




                  UNITED STATES BANKRUPTCY COURT FOR
                       THE DISTRICT OF MARYLAND

IN RE: Mark C Meredith                                         Case no. 15-27286-RAG

                   Debtor(s)                                          Chapter 13


NOTICE OF DEBTOR(S) MOTION TO MODIFY PLAN UNDER SECTION 1329 (d)
                    OF THE BANKRUPTCY CODE

        A motion was filed on behalf of the debtor to modify chapter 13 plan. Your rights

may be affected. You should read these papers carefully and discuss them with your

attorney. (If you do not have an attorney, you may wish to consult one.) A copy of the

motion is attached. If you do not want the court to grant the motion modifying plan, or if

you want the court to consider your views on the motion, then within 30 days of the date

of this notice or by June 10, 2020 you or your attorney must file with the Clerk of the

Bankruptcy Court, a written response to the motion explaining your position and mail a

copy of such response to:


                                                      J. Michael Broumas, Esquire
                                                      Broumas Law Group LLC
                                                      8370 Court Avenue, Suite 203
                                                      Ellicott City, Maryland 21043


        If you mail, rather than deliver, your response to the Clerk of the Court for filing,

You must mail it early enough so the Court will receive it by the date stated above. If a

timely response to the motion is filed, the hearing on the motion will take place on June

16, 2020 at 10:00 a.m. in 101 W. Lombard Street, Courtroom 2-A, Baltimore, MD

21201
            Case 15-27286       Doc 114-1       Filed 05/11/20   Page 2 of 2




       If you or your attorney do not file and serve a timely response to the motion, the

Court may find that you do not oppose the relief sought in the motion and may grant or

otherwise dispose of the motion before the scheduled hearing date.




Date: May 11, 2020                             /s/ J.Michael Broumas
                                                      J. Michael Broumas, Esquire
                                                      8370 Court Avenue, Suite 203
                                                      Ellicott City, MD 21043




                            CERTIFICATE OF SERVICE


       I hereby certify that on May 11, 2020, I reviewed the Court’s CM/ECF system
and it reports that an electronic copy of the Motion to Modify Chapter 13 Plan, Modified
Plan, Proposed Order and the Notice of Debtor’s Motion to Modify Chapter 13 Plan will
be served electronically by the Court’s CM/ECF system on the following:
Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286

       I HEREBY CERTIFY that on May 11, 2020 a copy of the Motion To Modify
Chapter 13 Plan, Modified Plan, Proposed Order and the Notice of Debtor’s Motion to
Modify Chapter 13 Plan first-class, postage-prepaid to:


All creditors on the attached mailing matrix

                                               /s/ J. Michael Broumas
                                               J. Michael Broumas, Esquire
